DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 03/20/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
Claims 1-36 are directed towards an apparatus (i.e., an injection molding machine having a co-injection nozzle). The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (see MPEP § 2112.01 I and § 2114-2115 for further details).

Claim Objections
Claims 7 and 17 are objected to because of the following informalities: the recitation “the flow channels” in line 1 of claim 7 and line 5 of claim 17 should read "the inner, outer and at least one intermediate flow channels". One of ordinary skill in the art would reasonably deduce, in view of the specification, "the flow channels" was intended to reference "each of the inner, outer and at least one .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21: the phrase "preferably" in line 2 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 22-24: these claims are dependent on claim 21 and therefore exhibit the same indefiniteness.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-10, 12-20, 25-34 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GELLERT et al. (US 6,274,075; of record).
As to claim 1: GELLERT discloses the claimed injection molding machine (column 1, lines 49-52; column 4, lines 57; claim 1) having a co-injection nozzle (column 2, lines 35-39; FIGs. 1-6 – heated nozzles 10) for transferring melt to a mold cavity (column 2, lines 35-43; FIGs. 1-6 – mold 12, cavity 36), the co-injection nozzle comprising: a nozzle body (column 4, line 65-66; FIGs. 1-6 heated nozzles 10) having an inner flow channel (column 5, lines 23-24; FIGs. 1-6 – central melt channel 56), an outer flow channel (column 4, lines 29-33; FIGs. 1-6 – outer annular melt channel 68), and at least one intermediate flow channel in between the inner and outer flow channels (column 4, lines 29-33; FIGs. 1-6 – inner annular melt channel 66); a valve stem (column 6, line 17; FIGs. 1-6 – elongated valve member 112) slidably received in the inner flow channel and moveable between an open position and one or more closed positions (column 1, lines 57-62; column 2, lines 3-6; column 6, lines 17-24).
Additionally, GELLERT discloses retracting the elongated valve member moving into a position wherein the front end of the elongated valve member is retracted sufficiently to allow simultaneous flow of melt from the second melt source through the second melt channel in the nozzle and from the first melt source through the third melt channel in the nozzle and the gate into the cavity for a predetermined period of time (column 2, lines 13-20); therefore, GELLER reads on the claimed wherein, 
Moreover, GELLERT reads on the claimed wherein respective outlets of the inner channel, the outer channel and the at least one intermediate flow channels are immediately adjacent to one another (see annotated FIG. 4 below).

    PNG
    media_image1.png
    478
    824
    media_image1.png
    Greyscale

As to claim 2: GELLERT remains as applied above. GELLERT further discloses the claimed respective outlets of the inner, outer and at least one intermediate flow channels intersect one another at a combination area (see annotated FIG. 4 below).

    PNG
    media_image2.png
    478
    824
    media_image2.png
    Greyscale

As to claim 6: GELLERT remains as applied above. GELLERT further discloses the claimed wherein, in an open position, melt is capable of flowing out of each of the inner, outer and at least one intermediate flow channel (column 2, lines 21-29). 
As to claim 7: GELLERT remains as applied above. GELLERT further discloses the claimed the flow channels are arranged concentrically (column 5, lines 29-33; FIGs. 1-6 – central melt channel 56, inner annular melt channel 66, outer annular melt channel 68; see annotated FIG(s). 4 above).
As to claim 8: GELLERT remains as applied above. GELLERT further discloses the claimed nozzle body includes a first tip piece separating the at least one intermediate flow channel and the outer flow channel, wherein a downstream end of the first tip piece includes a first knife edge that tapers to a first radiused edge between the respective outlets of the at least one intermediate flow channel and the outer flow channel (see annotated FIG. 4 below).

    PNG
    media_image3.png
    478
    824
    media_image3.png
    Greyscale

As to claim 9: GELLERT remains as applied above. GELLERT further discloses the claimed nozzle body includes a second tip piece separating the inner flow channel and the at least one intermediate flow channel, wherein a downstream end of the second tip piece includes a second knife edge that tapers to a second radiused edge between the respective outlets of the inner flow channel and the at least one intermediate flow channel (see annotated FIG. 4 in the rejection of claim 8 above).
As to claim 10: GELLERT remains as applied above. GELLERT further discloses the claimed radius of the second knife edge is the same as a radius of the first knife edge (FIG. 4; specifically, see annotated FIG. 4 in the rejection of claim 8 above).
As to claim 12: GELLERT remains as applied above. GELLERT further discloses the claimed downstream end of the inner flow channel has a smaller diameter than a remainder of the inner flow channel (FIG. 4 – central melt channel 56).
As to claim 13: GELLERT remains as applied above. GELLERT further discloses the claimed diameter of the downstream end of the inner flow channel corresponds to a diameter of the valve stem (FIG. 4 – central melt channel 56, elongated valve member 112). 
As to claim 14: GELLERT remains as applied above. GELLERT further discloses the claimed wherein a first melt material is transferred to the mold cavity via each of the inner and outer flow channels (column 6, lines 56-58; column 7, lines 4-12). 
As to claim 15: GELLERT remains as applied above. GELLERT further discloses the claimed wherein a second melt material is transferred to the mold cavity via the at least one intermediate flow channel, the second melt material being different from the first melt material (column 6, lines 62-64; column 7, lines 13-20).
As to claim 16: GELLERT remains as applied above. GELLERT further discloses the claimed wherein, in a second closed position, the valve stem block outlets of the inner, at least one intermediate, and outer flow channels (column 2, lines 3-8).
As to claim 17: GELLERT discloses the claimed injection molding machine (column 1, lines 49-52) having a co-injection nozzle (column 2, lines 35-39; FIGs. 1-6 – heated nozzles 10) for transferring melt to a mold cavity (column 2, lines 35-43; FIGs. 1-6 – mold 12, cavity 36), the co-injection nozzle comprising: a nozzle body (FIGs. 1-6 heated nozzles 10) having first and second tip pieces (see the rejection of claim 8 above), an inner flow channel (column 5, lines 23-24; FIGs. 1-6 – central melt channel 56), an outer flow channel (column 4, lines 29-33; FIGs. 1-6 – outer annular melt channel 68), and at least one intermediate flow channel in between the inner and outer flow channels (column 4, lines 29-33; FIGs. 1-6 – inner annular melt channel 66), the flow channels being arranged concentrically (column 5, lines 29-33; FIGs. 1-6 – central melt channel 56, inner annular melt channel 66, outer annular melt channel 68; see annotated FIG(s). 4 above), with the first tip piece separating the at least one intermediate channel and the outer channel and the second tip piece separating the inner channel and the at least one intermediate channel (see the rejection of claim 8 above); a valve stem (column 6, line 17; FIGs. 1-6 – elongated valve member 112) slidably received in the inner flow channel () and moveable 
Additionally, GELLERT discloses retracting the elongated valve member moving into a position wherein the front end of the elongated valve member is retracted sufficiently to allow simultaneous flow of melt from the second melt source through the second melt channel in the nozzle and from the first melt source through the third melt channel in the nozzle and the gate into the cavity for a predetermined period of time (column 2, lines 13-20); therefore, GELLER reads on the claimed wherein, in a first closed position, the valve stem blocks an outlet of the inner flow channel but does not block an outlet of the outer flow channel or an outlet of the at least one intermediate flow channel.
Moreover, GELLERT reads on the claimed wherein a downstream end of the first tip piece includes a first knife edge that tapers to a first radiused edge between the outlets of the at least one intermediate flow channel and the outer flow channel; wherein a downstream end of the second tip piece includes a second knife edge that tapers to a second radiused edge between the outlets of the at least one intermediate flow channel and the inner flow channel (see the rejection of claim 8 above).
As to claim 18: GELLERT remains as applied above. GELLERT further discloses the claimed wherein respective outlets of the inner flow channel, the outer flow channel and the at least one intermediate flow channel are adjacent to one another (see the rejection of claim 1 above).
As to claim 19: GELLERT remains as applied above. GELLERT further discloses the claimed wherein the respective outlets of the inner flow channel, the outer flow channel and the at least one intermediate flow channel intersect at a combination area (see the rejection of claim 2 above).
As to claim 20: GELLERT remains as applied above. GELLERT further discloses the claimed wherein in an open position, a stream of melt exiting the at least one intermediate flow channel simultaneously intersects a stream of melt exiting the outer flow channel and a stream of melt existing the inner flow channel (column 2, lines 21-29).
As to claim 25: GELLERT remains as applied above. GELLERT further discloses the claimed wherein, in a second closed position, the valve stem blocks the outlets of the inner, at least one intermediate, and outer flow channels (see the rejection of claim 16 above).
As to claim 26: GELLERT discloses the claimed injection molding machine (column 1, lines 49-52; column 4, lines 57; claim 1) having a co-injection nozzle (column 2, lines 35-39; FIGs. 1-6 – heated nozzles 10) for transferring melt to a mold cavity (column 2, lines 35-43; FIGs. 1-6 – mold 12, cavity 36), the co-injection nozzle comprising: a nozzle body (column 4, line 65-66; FIGs. 1-6 heated nozzles 10) having an inner flow channel (column 5, lines 23-24; FIGs. 1-6 – central melt channel 56), an outer flow channel (column 4, lines 29-33; FIGs. 1-6 – outer annular melt channel 68), and at least one intermediate flow channel in between the inner and outer flow channels (column 4, lines 29-33; FIGs. 1-6 – inner annular melt channel 66); a valve stem (column 6, line 17; FIGs. 1-6 – elongated valve member 112) slidably received in the inner flow channel and moveable between an open position and one or more closed positions (column 1, lines 57-62; column 2, lines 3-6; column 6, lines 17-24).
Additionally, GELLERT discloses retracting the elongated valve member moving into a position wherein the front end of the elongated valve member is retracted sufficiently to allow simultaneous flow of melt from the second melt source through the second melt channel in the nozzle and from the first melt source through the third melt channel in the nozzle and the gate into the cavity for a predetermined period of time (column 2, lines 13-20); therefore, GELLER reads on the claimed wherein, in a first closed position, the valve stem blocks an outlet of the inner flow channel but does not block an outlet of the outer flow channel or an outlet of the at least one intermediate flow channel.
Moreover, GELLERT reads on the claimed 5Attorney's Docket: H-8101-0-USwherein, in the open position, a stream of melt exiting the at least one intermediate flow channel simultaneously intersects a stream of melt exiting the outer flow channel and a stream of melt existing from the inner flow channel (column 2, lines 21-29).
As to claim 27: GELLERT remains as applied above. GELLERT further discloses the claimed wherein respective outlets of the inner flow channel, the outer flow channel
As to claim 28: GELLERT remains as applied above. GELLERT further discloses the claimed wherein respective outlets of the inner flow channel, the outer flow channel and the at least one intermediate flow channel intersect at a combination area (see the rejection of claim 2 above).
As to claim 29: GELLERT remains as applied above. GELLERT further discloses the claimed wherein respective outlets of the inner, outer and at least one intermediate flow channels are arranged concentrically (see the rejection of claim 7 above).
As to claim 30: GELLERT remains as applied above. GELLERT further discloses the claimed stream of melt exiting the outer and inner flow channels includes a first melt material (see the rejection of claim 14 above).
As to claim 31: GELLERT remains as applied above. GELLERT further discloses the claimed stream of melt exiting the at least one intermediate flow channel includes a second melt material, the second melt material being different from the first melt material (see the rejection of claim 15 above).
As to claim 32: GELLERT remains as applied above. GELLERT further discloses the claimed nozzle body includes a first tip piece separating the at least one intermediate flow channel and the outer flow channel, a downstream end of the first tip piece having a first knife edge that tapers to a first radiused edge between the outlets of the at least one intermediate flow channel and the outer flow channel (see the rejection of claim 8 above).
As to claim 33: GELLERT remains as applied above. GELLERT further discloses the claimed nozzle body includes a second tip piece separating the at least one intermediate flow channel and the inner flow channel, a downstream end of the second tip piece having a second knife edge that tapers to a 
As to claim 34: GELLERT remains as applied above. GELLERT further discloses the claimed radius of the first knife edge is the same as a radius of the second knife edge (see the rejection of claim 10 above).
As to claim 36: GELLERT remains as applied above. GELLERT further discloses the claimed wherein, in a second closed position, the valve stem blocks the outlets of the inner, at least one intermediate, and outer flow channels (see the rejection of claim 16 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over GELLERT et al. (US 6,274,075; of record) in view of CHIBA et al. (US 2014/0327176; of record). GELLERT teaches the subject matter of claim 1 above under 35 USC 102. 
As to claim 3: GELLERT remains as applied above. GELLERT fails to disclose the claimed outlet of the inner flow channel being substantially perpendicular to the outlet of the outer flow channel but is not substantially perpendicular to the outlet of the at least one intermediate flow channel. 
However, CHIBA teaches an injection molding device with a nozzle section 11 ([0068]) which includes a main resin Ra flowing through a cylindrical outer flow channel 15a, a second resin Rb flowing through a cylindrical middle flow channel 15b, and the main resin Ra also flowing through a cylindrical inner flow channel 15c; where the outer flow channel 15a, the middle flow channel 15b and the inner flow channel 15c are concentrically arranged and separated by a third mandrel 23, a second mandrel 22 and a first mandrel 21 ([0069]). CHIBA depicts in FIG. 2 the outlet 17c of the inner flow channel 15c being perpendicular to the outlet of the outer flow channel 15a but not perpendicular to the middle flow channel 15b (FIG. 2).

As to claim 4: GELLERT and CHIBA remain as applied above and therefore read on the claimed plane passing through the outlet of the at least one intermediate flow channel being positioned at an angle of less than 90 degrees from a longitudinal axis of the inner flow channel (see CHIBA FIG. 2). 
As to claim 5: GELLERT and CHIBA remain as applied above and therefore read on the claimed plane passing through the outlet of the at least one intermediate flow channel being positioned at an angle of between about 25 degrees and 75 degrees from the longitudinal axis of the inner flow channel (see CHIBA FIG. 2). 

Claims 11, 21-24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over GELLERT et al. (US 6,274,075; of record). GELLERT teaches the subject matter of claim 1 and claim 17 above under 35 USC 102. 
As to claim 11: GELLERT remains as applied above. GELLERT fails to explicitly disclose the claimed radius of the second knife edge is different than a radius of the first knife edge. However, it would have been prima facie obvious to one of ordinary skill in the art to make the second knife edge radius different to the first knife edge radius. Doing so is choosing from a finite number of identified (i.e., the radius of the first and second knife edge can either be the same or the radius of one of the first/second can be smaller or larger than the other, predictable solution with a reasonable expectation of success. 
As to claim 21: GELLERT remains as applied above. GELLERT fails to explicitly disclose the claimed first and second knife edge including a radius at its tip that is preferably between about 0.03 
As to claim 22: GELLERT remains as applied above. GELLERT fails to explicitly disclose the claimed first knife edge including a radius of about 0.3 mm and the second knife edge including a radius of about 0.1 mm. However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have a first and second knife edge with a radius at its tip between the claimed range, since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the tip of the first and second knife edge to be 0.3 mm and 0.1 mm, respectively, in order to provide a tip sufficient in dimensions to cut/sever the material coming into contact with it.
As to claim 23: GELLERT remains as applied above and therefore reads on the claimed radius of the first knife edge being the same as the radius of the second knife edge (see the rejection of claim 10 above). 
As to claim 24: GELLERT and CHIBA remain as applied above. GELLERT further discloses the claimed radius of the first knife edge is different from a radius of the second knife edge (see the rejection of claim 11 above).
As to claim 35: GELLERT remains as applied above. GELLERT further discloses the claimed radius of the first knife edge is different from a radius of the second knife edge (see the rejection of claim 11 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: VON BUREN et al. (US 5,143,733), BABIN et al. (US 2013/0207289) and TEN et al. (US 2014/0248385) teach co-injection nozzles for use in molding machines which have a flow channel perpendicular to the central flow channel but not the others relevant to subject matter being claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287.  The examiner can normally be reached on M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743